                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS

HEATHER BENNEY,                  )
                                 )
                     Plaintiff,  )
                                 )
v.                               )              Case No.: 17-2548-HLT-KGG
                                 )
MIDWEST HEALTH, INC., et al., )
                                 )
                     Defendants. )
_______________________________)

          MEMORANDUM & ORDER ON MOTION TO COMPEL

      Now before the Court is Plaintiff’s Motion to Compel Discovery. (Doc. 37.)

Having reviewed the submissions of the parties, Plaintiff’s motion is GRANTED

in part and DENIED in part as more fully set forth below.

                           FACTUAL BACKGROUND

      In the present action, Plaintiff contends she was formerly employed as

Director of Nursing at the Lexington Park facility from December 2012 through

September 2015. She alleges she injured her arm, shoulder, and back while

assisting a resident of the facility at work in April 2015. This resulting in the filing

of a worker’s compensation claim. She contends that the terms and conditions of

her employment worsened as a result, ultimately leading to the termination of her

employment.



                                           1 
 
              In her federal court Complaint, Plaintiff generally alleges she was subject to

disparate treatment, hostile work environment, denial of a reasonable

accommodation for her disability, and retaliation in violation of the Americans

with Disabilities Act, 42 U.S.C. § 12111, et seq. (See Doc. 1.) She also alleges

workers’ compensation retaliatory discharge. (Id.) Plaintiff contends that each of

the Defendants1 was her employer and that all engaged in the unlawful

discrimination and retaliation. Defendants generally deny Plaintiff’s allegations.

              Plaintiff files the present motion requesting the Court enter an Order

compelling Defendants to provide supplemental responses to certain of Plaintiff’s

discovery requests. (Doc. 37.) The parties conferred regarding the disputed

discovery but were unable to resolve their disagreements.

                                                               ANALYSIS

I.            Legal Standards.

              Fed.R.Civ.P. 26(b) states that

                             [p]arties may obtain discovery regarding any
                             nonprivileged matter that is relevant to any party's claim
                             or defense and proportional to the needs of the case,
                             considering the importance of the issues at state in the
                             action, the amount in controversy, the parties' relative
                             access to relevant information, the parties' resources, the
                             importance of the discovery in resolving the issues, and
                                                            
1
  Defendants are Lexington Park Nursing Operations, LLC (hereinafter “Lexington” or
“Lexington Park”), Midwest Health, Inc. (hereinafter “Midwest”), and Midwest Health
Management, Inc. (hereinafter “Management”).
                                                                  2 
 
                whether the burden or expense of the proposed discovery
                outweighs its likely benefit. Information within this
                scope of discovery need not be admissible in evidence to
                be discoverable.

As such, the requested information must be nonprivileged, relevant, and

proportional to the needs of the case to be discoverable. Holick v. Burkhart, No.

16-1188-JTM-KGG, 2018 WL 372440, at *2 (D. Kan. Jan. 11, 2018).

II.   Disputed Discovery Requests.

      A.        Interrogatory No. 4 to Defendants Lexington, Midwest, and
                Management.

      This Interrogatory asks Defendants to identify and provide information

regarding employees who have brought claims or complaints of disability

discrimination and/or retaliation, and/or workers compensation retaliation against

them. (Doc. 37-2, at 8-9; Doc. 37-3, at 7-8; Doc. 37- 4, at 8-9.) Defendants object

that the Interrogatory is “compound in nature and thus requiring two entirely

different inquiries in the same interrogatory.” (Id.) The Court does not agree with

Defendant. The Interrogatory does not consist of “two entirely different inquiries

in the same interrogatory” – the inquiry is about claims or complaints of

discrimination and/or retaliation. Although the inquiry encompasses both the ADA

and worker’s compensation law, the Court finds that the concepts of discrimination

and retaliation provide a “common theme” for the inquiry. Defendant’s objection

is overruled.

                                           3 
 
      Plaintiff complaints that Defendants have improperly “answered the

Interrogatory by providing an objection and then stating an answer.” (Doc. 37, at

6.) Plaintiff is correct that “[a]nswering discovery requests ‘subject to’ objections

is ‘manifestly confusing (at best) and misleading (at worse), and has no basis at all

it he Federal Rules of Civil Procedure.’” Great Plains Ventures, Inc. v. Liberty

Mut. Fire Ins. Co., No. 14-1136-JAR, 2015 WL 4044977, at *2 (D. Kan., Jan. 29,

2015) (citing Sprint v. Commc’ns Co., L.P. v. Comcast Cable Commc’ns, LLC,

No. 11-2684, 2014 WL 545544 at *2 (D. Kan. Feb. 11, 2014)).

      In this instance, though, the Court finds Defendants’ response to be valid.

Defendants object that the “question is without any applicable time period to be

applied to the inquiry and thus becomes vague, ambiguous, and not calculated to

lead to the discovery of admissible information.” (Doc. 32-2, at 8-9; Doc. 32-3, at

8; Doc. 32-4, at 8-9.) As an initial matter, the Court notes that the “not reasonably

calculated” standard is no longer the standard for discovery in federal courts.

Rather, the standard was revised to the proportionality standard almost three years

ago pursuant to the December 1, 2015, amendments to Fed.R.Civ.P. 26.

      That stated, the Court finds a temporal restriction to Interrogatory No. 4 to

be appropriate. The Interrogatory as worded, with no temporal limitation, would

encompass any such claims or complaints that have ever been filed against

Defendants. At some point, the information becomes so temporally remote as to


                                          4 
 
become irrelevant and not proportional to the needs of the case. The Court thus

limits the inquiry to January 1, 2013, to the present as suggested by Defendants.

See e.g., Horizon Holdings, L.L.C. v. Genmar Holdings, Inc., 209 F.R.D. 208,

212-23 (D. Kan. May 30, 2002) (holding that limiting the temporal scope of

discovery requests to a period of five years – three years prior to, and two years

after, the discriminatory conduct – to be reasonable).

      Defendants Lexington and Midwest indicate that they have had no such

claims within the last five years. (Docs. 37-2, at 8, 37-3, at 8.) Defendant

Management states that it “has not had any employees or operated as a business in

the last five years and thus no claims pertaining to the same.” (Doc. 37-4, at 9.)

As such, Defendants’ responses to Interrogatory No. 4 are sufficient.

      B.     Interrogatory No. 10 to Defendants Lexington and Midwest.

      As a point of factual refence for this Interrogatory, Plaintiff states that

             [i]n August and September 2015, certain documentation
             had not been completed in one form or another for the
             nursing facility at which Plaintiff worked as the Director
             of Nursing. Thus, Plaintiff was assigned to work in the
             basement of the corporate office to complete the
             documentation. Defendant ultimately alleges that
             Plaintiff was terminated for not completing this
             documentation.

(Doc. 37, at 7.) Interrogatory No. 10 asks Defendants to list the “specific

documentation” for “each occurrence” that Plaintiff did not complete “which



                                           5 
 
caused her to be required to work in the basement conference room.” (Doc. 37-2,

at 15; Doc. 37-3, at 14.)

      Plaintiff argues that Defendants have not provided responsive answers to the

Interrogatory. (Doc. 37, at 8.) The Court agrees. Defendants’ responses speak

more to general failures by Plaintiff rather than providing specific documentation

for each occurrence of a failure. For instance, Defendant Lexington states that

“significant issues with documentation” were noted, “problems with reporting and

completing the documentation continued to emerge from July through the end of

[Plaintiff’s] employment,” and that Plaintiff “would work what seemed to be full

days but did not get reports completed . . . .” (Doc. 37-2, at 15-16.) The response

of Defendant Midwest mirrors that of Defendant Lexington. (Doc. 37-3, at 15-16.)

      In response to Plaintiff’s motion, Defendants contend that, in their response

to Plaintiff’s “golden rule” letter, they explained to Plaintiff that they were

“‘attempting to find out whether exact records indicating what remained

incomplete can be retracted from the system and is unaware of a specific list at this

time.’” (Doc. 42, at 5.) Defendants continue that

             [t]his arises from the fact that the defendant keeps few
             paper records and most of the documents at issue fitting
             within their Quality Assurance program ‘Riskwatch’ – a
             program sold to the Responding Party by an outside
             vendor to meet its Centers for Medicare & Medicaid
             Services QAPI (Quality Assurance and Performance
             Improvement) mandate. As such, once plaintiff
             completed her handwritten portion of the documents,
                                           6 
 
             they were converted to an electronic format and the paper
             versions thereof destroyed. Thus the only documentation
             we are aware of would be the electronic files. Plaintiff
             raised the issue of restorative reports generated on paper,
             however this is not accurate and this is also an electronic
             file.

(Id.) Although Defendants have contacted their Riskwatch vendor “to determine

what, if anything, can be produced to show the records plaintiff wants,”

Defendants “simply [do] not have the records to produce or to list out.” (Id., at 6.)

Defendants are instructed to provide a supplemental response to Plaintiff’s

Interrogatory No. 10 explaining this situation and their efforts to contact and work

with Riskwatch to respond to this discovery request. Such a supplemental

response shall be served within thirty (30) days of the date of this Order.

      C.     Interrogatories 11 & 12 to Defendants Lexington and Midwest.

      Interrogatory No. 11 asks for

             the specific procedures Plaintiff was to follow in
             completing the documentation which Defendant alleges
             led to her termination. Specifically, list and explain the
             nature of the documentation to be completed, the policies
             and procedures which were to be followed by Plaintiff in
             completing the documentation in the first place, the
             reason(s) for the completion of the documentation, and
             the procedures instituted in assisting Plaintiff in
             completing the documentation.

(Doc. 37-2, at 17; Doc. 37-3, at 16.) Defendants respond that

             Plaintiff was expected to complete the documentation
             which is required by the employer and the auditors in
             order to document situations that occur at the nursing
                                          7 
 
             home facilities. In addition plaintiff was specifically
             advised that she had to complete the reporting on
             Lexington Park for the period wherein she was the DON
             as that was deficient and lacking which would lead to a
             finding of substantially out of compliance for the facility.

(Doc. 37-2, at 17 and Doc. 37-3, at 17 (Bates page citations provided by

Defendants omitted).)

      Plaintiff complains that the response does not provide the requested

information. “Instead of listing the procedures, nature of documentation, and

reasons for the completion of the documentation, Defendants essentially restate the

question and provides no substantive answer.” (Doc. 37, at 9.) Defendants

indicate that in their response to Plaintiff’s “golden rule” letter, they informed

opposing counsel that “‘to the extent that you are also seeking policies, manuals

and training, please see also bates No. DEF 000039-000136, DEF 000744-

0001054, DEF 001160-DEF 001238, DEF 001280-DEF 001347.’” (Doc. 42, at 7.)

Defendant continues that “[a]s to plaintiff’s example of a policy that specifies an

exact time to complete an exact report, responding [party] does not have such a

policy.” (Id.) Defendants are instructed to provide a supplemental response to

Plaintiff’s Interrogatory No. 11 that includes this clarification and explanation.

Such a supplemental response shall be served within thirty (30) days of the date

of this Order.

      Interrogatory No. 12 relates to Interrogatories 10 and 11, seeking a list


                                           8 
 
of every “piece of documentation Plaintiff completed and each piece of

documentation Plaintiff did not complete in August/September 2015, which she

was required to complete during the time period she was required to only work on

completing documentation.” (Doc. 37-2, at 17; Doc. 37-3, at 17.) Plaintiff notes

that Defendants “provided essentially the same answer as they provided to

Interrogatory No. 11.” (Doc. 37, at 11.) In response to Plaintiff’s “golden rule”

letter, Defendants stated that they were

             attempting to find out whether exact records indicating
             what remained incomplete can be retracted from the
             system and is unaware of a specific list at this time. The
             responding party does not typically keep paper records
             once the same are electronic and did not keep the
             recordings of plaintiff once transcribed. As such, it is
             attempting to determine another means by which it can
             go through and locate such records.

(Doc. 37-8, at 2, 4). Plaintiff is also concerned that no transcriptions have been

produced, that certain paper documentation may have been required to be

maintained per state regulation, and this raises spoliation issues. (Doc. 37, at 12.)

      Defendant responds that most of the documents at issue “fall within the

Quality Assurance program ‘Riskwatch’,” which was sold to Defendants by an

outside vendor to meet Medicare and Medicaid quality assurance mandates. (Doc.

42, at 8.) Defendants indicate they have “contacted the vendor of Riskwatch to

determine what, if anything, can be produced to show the records plaintiff wants,

but as of the present date, Responding Party simply does not have the records to
                                           9 
 
produce or to list out.” (Id., at 9.) Defendants therefore indicate that they are

“looking to see what can be determined,” but this is currently “unknown.” (Id., at

9-10.) Defendants are instructed to provide a supplemental response to Plaintiff’s

Interrogatory No. 12 that includes this clarification and explanation as well as

detailing their efforts to communicate and work with Riskwatch to respond to this

discovery request. Such a supplemental response shall be served within thirty

(30) days of the date of this Order. If and when this determination becomes

“known,” Defendants are instructed to further supplement this response.

      E.     Interrogatory No. 6 to Defendant Midwest.

      This Interrogatory asks Defendant Midwest to “list all policies that relate to

discrimination and retaliation,” including such information as when the policies

were implemented, and relevant training provided. (Doc. 37-3, at 11.) Defendant

responded by providing “[a] copy of the applicable policy manual for Lexington

Park . . . .” (Id.) In her “golden rule” letter, Plaintiff indicated that she requested

the information for Defendant Midwest, not Lexington. (Doc. 37-5, at 8.)

Defendant responded by correspondence, stating that Plaintiff was not employed

by Midwest. (Doc. 37-8, at 3.) Defendant continued that

             [a]s to specific training in the areas identified, that
             training would vary depending upon the employee, their
             job description and job duties, the date of hire, the date of
             employment, and the role out of training modules. In
             other words it is not logical to provide it in a general


                                           10 
 
                  context as denoted in your interrogatory because that
                  does not exist at the company.

    (Id.)

            Plaintiff argues that she was an employee of Defendant Midwest. (Doc. 37,

at 13.) Further, Plaintiff points out that Defendant did not object to the

Interrogatory, thus waiving any relevance objection. The Court agrees. Plaintiff’s

motion is GRANTED as to Interrogatory No. 6. Defendant is directed to serve a

supplemental response within thirty (30) days of the date of this Order.

            F.    Request No. 1 to Defendants Lexington and Midwest.

            Request No. 1 asks, in part, for

                  ‘[e]ach document regarding Plaintiff previously made by
                  Defendant or any other person employed by, contracted
                  with, or having any relation with Defendant, regarding
                  Plaintiff;’ ‘Each recording and/or transcript of recording
                  of…persons employed by…Defendant, regarding the
                  matters at issue in this lawsuit…;’ and ‘Each handwritten
                  note, planner diary, calendar, and/or journal entry of
                  Defendant and/or other person employed by, contracted
                  with, or having any relation with Defendant, regarding
                  Plaintiff.’

(Doc. 37, at 13 (citing Docs. 37-2, at 23, 37-3, at 23).) Defendants’ responses

stated that they object

                  to the request to the extent that it calls for an invasion of
                  patient confidentiality regarding certain individuals
                  residing in the facility plaintiff worked and also to the
                  extent that such request may be overly broad and
                  unrefined, leading to copies amounts of random emails
                  regarding work issues not related to the case and thus it is
                                               11 
 
                             not calculated to lead to relevant information. Given the
                             question and the nature of claims at issue, Defendant has
                             produced all documents and emails within its systems
                             regarding the issues in this litigation and plaintiff’s
                             claims for discrimination and retaliation based upon a
                             disability and workers compensation retaliation.2

(Doc. 37-2, at 23-24; 37-3, at 23-24.)

              Defendants’ confidentiality objection is unfounded and overruled. Courts in

this District have routinely held that a document being “confidential” does not

equate to being privileged or otherwise shielded from discovery.

                             It is well settled that confidentiality does not act as a bar
                             to discovery and is not grounds to withhold documents or
                             information from discovery. ‘A concern for protecting
                             confidentiality does not equate to privilege.’ While a
                             confidentiality objection may be appropriate when a
                             party seeks a protective order limiting the parties’ use or
                             disclosure of confidential information, it is generally not
                             a valid objection to withholding discovery altogether.

High Point SARL v. Sprint Nextel Corp., No. 09-2269-CM-DJW, 2011 WL

4008009, at *1 (D. Kan. Sept. 9, 2011) (citations and footnotes omitted); AKH v.

Universal Underwriters Ins. Co., No. 13-2003-JAR-KGG, 2017 WL 5465240, at

*15 (D. Kan. Nov. 14, 2017). Any such documents can be produced in accordance

with the Protective Order entered in this lawsuit. Defendants are specifically

instructed to redact identifying information and Social Security numbers, if any,


                                                            
2
  Again, the Court notes that the “not reasonably calculated” standard was discarded by
federal courts almost three years ago in favor of the proportionality standard.
                                                               12 
 
listed for the patients in any such documentation produced in accordance with the

Protective Order.

      Plaintiff argues that the information is relevant because it goes to the issue of

pretext. (Doc. 37, at 14.) Defendants have indicated that Plaintiff’s alleged failure

to complete documentation was the reason for her termination. According to

Plaintiff, “the reasons which led to the inability of Plaintiff to complete certain

documentation are complex, and include many aspects of her employment,

including delegation of duties, staffing concerns, and employee training.” (Id.)

Plaintiff contends the requested information is relevant to these issues.

      Defendant objects, however, to the facial overbreadth of the Request, which

it argues is “written in an [sic] nonsensical manner that it would require the

Responding Party to engage in mental gymnastics to determine what information

may or may not be remotely responsive, and as such which goes beyond what is

permissible under the Federal Rules of Civil Procedure.” (Doc. 42, at 21.) The

Court agrees that the first and last subsections of the Request as quoted from

Plaintiff’s motion, supra, are facially over broad. Defendant has indicated that it

has produced “documentation concerning the plaintiff’s termination and/or issues

regarding her performance and the failure thereof,” and the Court finds this to be

appropriate.




                                           13 
 
      The Court finds that the second subsection listed in Plaintiff’s motion –

“each recording and/or transcript of recording of…persons employed

by…Defendant, regarding the matters at issue in this lawsuit” – is not facially

overbroad or disproportionate to the needs of this case. This subsection is

narrowly limited to such documentation “regarding the matters at issue in this

lawsuit.” Defendant’s objections to this portion of the Request are overruled.

Defendant is directed to serve a supplemental response within thirty (30) days of

the date of this Order.

      G.     Request No. 2 to Defendants Lexington and Midwest.

      This Request seeks “all correspondence between Plaintiff and Defendant, its

employees, attorneys, supervisors and/or agents, including but not limited to email

correspondence, text messages and instant messages during the Relevant Period.”

(Doc. 37-2, at 24; Doc. 37-3, at 24.) Defendants object based on patient

confidentiality. Again, the Court overrules this objection in accordance with the

Protective Order entered in this case. High Point SARL, 2011 WL 4008009, at *1.

Defendants are instructed to redact identifying information and Social Security

numbers, if any, listed for the patients in any such documentation produced in

accordance with the Protective Order.

      Defendants also object that the request is “overly broad and unrefined,

leading to copies [sic] amounts of random emails regarding work issues not related


                                         14 
 
to the case and thus it is not calculated to lead to relevant information.” (Id.)

Defendants indicate that they have “produced all documents and emails within its

systems regarding the issues in this litigation and plaintiff’s claims for

discrimination and retaliation based upon a disability and workers compensation

retaliation.” (Id.)

      Plaintiff again argues that it is inappropriate for Defendants to state

objections but then respond subject to those objections without indicating what

documents have been withheld. “Plaintiff cannot know what information was

withheld and what information was produced from reviewing Defendants’

response to the RFP.” (Doc. 37, at 16.) Plaintiff contends that Defendant should

not be allowed to limit the subject matter of the correspondence Plaintiff has

requested, arguing that any and all correspondence involving her is relevant and

discoverable. “For example, Defendants appear to be exploring an after-acquired

evidence defense related to HIPPA. Thus, all communications of Plaintiff are

relevant to this issue due to the medium in which they were sent or received.” (Id.)

      Defendant responds that Request No. 2 “is basically a variation of the prior

request and still remains so broad that over a multi-year period it would encompass

anything from a Christmas card to a sticky note with plaintiff’s name on it; an

email about a client’s mismatched socks, to a phone message from a friend.” (Doc.

42, at 22.) The Court agrees that these subjects – and many others – would


                                          15 
 
technically be encompassed by the broad verbiage of Plaintiff’s Request No. 2.

The Court therefore limits Requests No. 2 to all correspondence between Plaintiff

and Defendants (including their employees, attorneys, supervisors and/or agents) in

any format relating to Plaintiff’s employment, job performance, discipline,

complaints or claims of disability discrimination and retaliation, and/or workers’

compensation issues. Defendant is directed to serve a supplemental response

within thirty (30) days of the date of this Order.

        H.    Request No. 35 to Defendants Lexington and Midwest.

        This Request seeks “all documents and correspondence related to the annual

state survey for Lexington Park, include the annual state survey themselves, from

January 2012 to the present.” (Doc. 37-2, at 33-34; Doc. 37-3, at 33-34.)

Defendants responded that “all such documentation has been produced” and that

they would supplement their responses “[i]f additional items become known . . . .”

(Id.)

        Plaintiff complains that Defendants have produced only the 2013 and 2017

surveys. (Doc. 37, at 16.) Plaintiff is also concerned that no correspondence

regarding the surveys exists and/or has been produced. (Id.)

        Defendants contend that there is “not much” correspondence related to the

annual state survey because the State Agency “simply shows up and performs” the

surveys. (Doc. 42.) Defendants contend that “contrary to the claims of the


                                         16 
 
plaintiff, there are not a lot of documentation with the surveyors pertaining to this

other than the Plans for Correction.” (Id.)

      The Court finds Defendants’ response to be concerning. There is a

significant difference between “not much” or “not a lot” of documentation and no

documentation. Defendants are instructed to produce all documentation, regardless

of the amount, forthwith. If there is no such documentation, Defendants are

instructed to indicate the same in the supplemental response. Further, Plaintiff’s

request encompasses “correspondence between the employees of Defendants, not

only correspondence between Defendants and the state surveyors.” (Doc. 44, at

14.) This information must also be produced.

      Defendants have also indicated that their failure to produce the surveys for

2014 and 2015 was inadvertent and the documents are being produced along with

the Plans of Correction from that time span. (Id.) Defendants make no mention of

the 2016 survey, which was also requested by Plaintiff. Defendants are instructed

to produce this information as well. This portion of Plaintiff’s motion is

GRANTED. Defendant is directed to serve a supplemental response within thirty

(30) days of the date of this Order.

      I.     Request No. 46 to Defendants Lexington and Midwest.

      Request No. 46 asks for “each and every job positing for the Lexington Park

facility for the Relevant Period.” (Doc. 37-2, at 36; Doc. 37-3, at 36.) Defendants


                                          17 
 
respond that “[t]he job posting for plaintiff’s position has been produced.” (Id.) In

the response to Plaintiff’s golden rule letter, Defendants stated that “[g]iven the

nature of the claims at issue, there is no relevance to the job posting of any position

other than plaintiffs.”

      Plaintiff argues that because Defendants did not raise the relevance objection

in response to Request No. 46, the objection has been waived. The Court agrees.

It is “well settled that when a party fails to assert an objection in its initial response

to the discovery request and raises it for the first time in response to a motion to

compel, the objection is deemed waived.” Cardenas v. Dorel Juvenile Group,

Inc., 230 F.R.D. 611, 621 (D.Kan. 2005). This portion of Plaintiff’s motion is

GRANTED. Defendants shall serve a supplemental response within thirty (30)

days of the date of this Order.

      J.     Request No. 47 to Defendants Lexington and Midwest.

      This Request asks for “all handwritten documentation and/or reports created

by, or utilized by, Plaintiff in August or September 2015, to complete paperwork

required for the survey.” (Doc. 37-2, at 36; Doc. 37-3, at 36-37.) In response,

Defendants state that Plaintiff is the only one capable of responding to this Request

because they would be required to “step into the shoes of plaintiff and presuppose

what was used by plaintiff to work on reports that were still not completed as of

the date of her termination.” (Id.)


                                            18 
 
      Plaintiff argues that Defendants are “well aware of at least some of the

documentation used by Plaintiff” because

            1) Plaintiff provided Defendants with a bag full of
            handwritten documentation and medical records she used
            and created, which is mentioned in multiple email
            communications produced by Defendants; and 2) when
            Plaintiff was terminated, handwritten documentation was
            left in the room Plaintiff was working in.

(Doc. 37, at 18.) She also contends that she turned in to Defendants the

handwritten documentation she created “to complete paperwork required for the

survey,” thus Defendants “are in sole possession of this documentation.” (Id.)

      Defendants argue that because Plaintiff, not Defendants, utilized the

documentation, it is not required to attempt to determine “what information may or

may not be remotely responsive” to this Request. (Doc. 42, at 26.) While the

Court sympathizes with Defendant’s position, it finds that Plaintiff has adequately

specified the documentation to which she is referring.

      That stated, Defendants have indicated that their operations are paperless.

As such, “to the extent that she turned over any handwritten notes, the Responding

Party is paperless and it did not keep any of the handwritten documents or reports

prepared by plaintiff and turned over once the same had been entered into the

computer . . . .” (Doc. 42, at 27.) Defendants thus indicate that they are “unable

to separately identify such documentation.” (Id.)



                                         19 
 
      Plaintiff replies by that “[i]f Defendants destroyed said documents,

Defendants have not provided any specific information as to when they were

destroyed.” (Doc. 44, at 16.) She asks the Court to order Defendants “to conduct a

diligent search for these documents and produce those in their possession, custody,

or control.” (Id.) The Court, which also operates in a paperless manner, finds

Defendant’s explanation of their paperless operations to be appropriate.

“Defendants cannot be compelled to produce documents they do not possess or

that do not exist.” Hall v. Life Care Cntrs. of Am., Inc., No. 16-2729, 2018 WL

1992333, at *5 (D. Kan. April 27, 2018).

      Plaintiff replies, however, by requesting that Defendants “be ordered to

conduct a diligent search for these documents and produce those in their

possession, custody, or control.” (Doc. 44, at 16.) The Court notes that

Defendants’ response does not indicate whether such a search was conducted or if

they are simply relying on the fact that paper documentation is routinely destroyed.

Defendants are thus instructed to supplement their response to specifically indicate

whether they have conducted a search for any paper documentation. To the extent

no such search has occurred, Defendants are instructed to do so and produce any

responsive documentation discovered. A supplemental response shall be served

within thirty (30) days of the date of this Order.

      K.     Request No. 48 to Defendants Lexington and Midwest.


                                         20 
 
      Request No. 48 asks for “all documentation and/or reports completed by

Plaintiff in August and September 2015 which was [sic] required for the survey.”

(Doc. 37-2, at 37; Doc. 37-3, at 36.) Defendants responded that “[a]ll such

documentation has been produced. If additional items become known, the

defendant will supplement accordingly.” (Id.)

      Plaintiff argues that Defendants’ response is “troubling, as not a single

handwritten document created by Plaintiff has been produced in this lawsuit,

despite Plaintiff only being able to handwrite many of the requested documents.”

(Doc. 37.) Plaintiff continues that “not a single document or report created

electronically by Plaintiff has been produced.” (Id.) Plaintiff also notes that

Defendants did not object to this Request. (Id.)

      Defendants again indicate the paperless nature of their operations, stating

that all paper records from Plaintiff “were all converted to electronic format either

by plaintiff herself, or when she could not type, then the handwritten notes were

converted to electronic format and destroyed.” (Doc. 42, at 28.) Defendants

explain that such documents are found in Riskwatch, the quality assurance

program Defendants purchased from an outside vendor to meet its Centers for

Medicare & Medicaid Services quality assurance mandate. (Id.) Defendants

indicate they have “not been able to isolate and produce such records as it cannot

tell the date that the information was put in by plaintiff. The Responding Party has


                                          21 
 
contacted its vendor to see if such information can be produced and if so, will

supplement accordingly.” (Id.)

      The Court reiterates that “Defendants cannot be compelled to produce

documents they do not possess or that do not exist.” Hall, 2018 WL 1992333, at

*5. Defendants have indicated they are working with the third-party vendor to

attempt to identify and compile the information. Defendants are instructed to

provide a supplemental response detailing these efforts and the results thereof.

      Again, however, Defendants’ response does not indicate whether such a

search was conducted or if they are simply relying on the fact that paper

documentation is routinely destroyed. Defendants are thus instructed to

supplement their response to specifically indicate whether they have conducted a

search for any paper documentation. To the extent no such search has occurred,

Defendants are instructed to do so and produce any responsive documentation

discovered. A supplemental response shall be served within thirty (30) days of

the date of this Order.

      L.     Request No. 49 to Defendants Lexington and Midwest.

      Request No. 49 asks for the “documentation and/or reports for the survey

which was not completed by Plaintiff upon her termination and was later

completed by another individual.” (Doc. 37-2, at 37; Doc. 37-3, at 37.)

Defendants respond, without objection, that “all such documentation has been


                                         22 
 
produced. If additional items become known, the defendant will supplement

accordingly.” (Id.)

      Plaintiff states that the response is “inaccurate” because “no such items have

been produced.” (Doc. 37, at 20.) Defendants indicate they did not know that

Plaintiff was seeking the relevant Riskwatch reports (Plaintiff finds Defendants’

ignorance to be feigned). (Id.; see also Doc. 42, at 27.) Regardless, Defendants

state that they are working with Riskwatch in “attempting to find out whether exact

records indicating what was completed by plaintiff and can be retracted from the

system and is unaware of a specific list at this time.” (Doc. 42, at 27-28.)

Defendants are instructed to provide a supplemental response detailing their efforts

with Riskwatch to comply with this Request and the results thereof.

      Also, Defendants’ response does not indicate whether a search for paper

documentation was conducted or if they are simply relying on the fact that paper

documentation is routinely destroyed. Defendants are thus instructed to

supplement their response to specifically indicate whether they have conducted a

search for any paper documentation. To the extent no such search has occurred,

Defendants are instructed to do so and produce any responsive documentation

discovered. A supplemental response shall be served within thirty (30) days of

the date of this Order.

      M.     Request No. 54 to Defendants Lexington and Midwest.


                                          23 
 
      This Request seeks the documentation reflecting the reasons for the end of

the employment of Bill Patterson, Plaintiff’s supervisor. (Doc. 37-2, at 39; Doc.

37-3, at 39.) Defendants object to the “extent it seeks to obtain confidential and

personal information about an employee… .” (Id.) Plaintiff argues that “any

concerns regarding confidentiality” are “cured” by the Protective Order in this

case. The Court agrees and that objection is overruled. High Point SARL, 2011

WL 4008009, at *1. Defendants are instructed redact any information relating to

Mr. Patterson’s medical history, benefits, payroll, and/or his Social Security

number.

      Defendants’ response to the Request continues that “the performance

reviews and disciplinary records of Mr. Patterson during his employment with

Lexington Park will be produced as a supplement (such records were currently

offsite and are being recovered for production).” (Doc. 37-2, at 39; Doc. 37-3, at

39.) The Court finds this sufficient. Defendants are instructed to provide the

documents to Plaintiff within thirty (30) days of the date of this Order, if they

have not already been provided.

      N.     Request No. 57 to Defendants Lexington and Midwest.

      This Request seeks “all weekly reports completed by Plaintiff” during her

employment. (Doc. 37-2, at 40; Doc. 37-3, at 39.) Defendants responded by

objecting that “this request as written . . . is not clear what reports are referenced,


                                           24 
 
and what information (whether protected under HIPPA or otherwise) might be

contained in such documentation or reports.” (Id.) Defendants continue that they

are of the opinion that they have already produced this information “[g]iven the

nature of the question in relation to the claims and issues in the litigation . . . .”

(Id.)

        Following Plaintiff’s “golden rule” letter, Defendants indicate that they are

“attempting to locate the weekly reports that plaintiff is referencing and determine

if they may be produced or are objectionable for HIPPA and QAPI.” (Doc. 37-8,

at 7.) In response to Plaintiff’s motion, Defendants state that “[o]nce the

documents are located they will be produced in accordance with what is stated in

the Golden Rule letter.” (Doc. 42, at 30.)

        Plaintiff replies that given her prior job as Director of Nursing, “it is likely

that many documents relevant to this case contain patient information,” thus

necessitating the Protective Order in this case. (Doc. 44, at 18.) Even so, Plaintiff

complains that “Defendants continue to use privacy concerns as a method to delay

discovery” and that they “have not provided any analysis or reasoning as to why a

Protective Order would not satisfy any [of their] privacy concerns. . . .” (Id.) The

Court agrees. Defendants are instructed to provide a supplemental response to

Request No. 57 within thirty (30) days of the date of this Order.

        O.    Request No. 36 to Defendant Midwest.


                                            25 
 
       Request No. 36 asks for “each annual state survey for all facilities located in

the state of Kansas from January 2012 to the present.” (Doc. 37-3, at 34).

Defendant Midwest responded that it “does not operate any facilities but is simply

under contract to provide services to other entities. As such, it cannot provide any

documentation relevant to this request.” (Id.). Plaintiff’s “golden rule” letter

explained that explained that “the Request, as written, does not seek the state

surveys for the facilities the Defendant operates, but rather, the surveys in the

possession, custody, or control of the Defendant. (Doc. 37, at 22, (citing Doc. 37-5,

at 28).)

       Defendant Midwest argues that Plaintiff’s clarifications “make the request so

overly broad and irrelevant that it becomes objectionable in that form.” (Doc. 42,

at 37.) Defendant continues that it

             contracts with 25 Assisted Living facilities, 8
             Independent Living facilities, 8 Rehabilitation facilities,
             and 8 Memory Care facilities, in the State of Kansas, all
             of which have some degree of annual surveys from the
             State. Each facility is different with different levels of
             income and care serviced, and different staffing issues
             unique to each facility. There is no delineation to which
             type of facilities this is sought from, or how that will
             assist in evaluating a State survey, which may be
             conducted by different surveyors.




                                          26 
 
(Id.) The Court agrees that Plaintiff’s clarification is facially overbroad and

encompasses information relating to facilities that are entirely irrelevant to these

proceedings.3 Plaintiff’s motion is DENIED as to Request No. 36.

              P.             Request Nos. 43 and 44 to Defendant Midwest.

              This Request seeks “all disciplinary action and performance reviews of each

supervisor of Plaintiff.” (Doc. 37-3, at 35.) Defendant responded that “[t]his will

be supplemented as such documentation is offsite and not readily accessible for

defendant,” but it “is in the process of being retrieved.” (Id. at p. 36). Defendant

did not discuss this Request in response to Plaintiff’s motion. (See generally Doc.

42.) In her reply, Plaintiff states that Defendant still had not provided the

information and asked the Court to order Defendant Midwest to fully respond to

Request No. 43.

              Request No. 44 seeks the job descriptions of Plaintiff’s supervisors. (Doc.

37-3, at 35.) Although Defendant Midwest has agreed to produce “the documents

regarding he supervisors’ job positions” (Doc. 37-8, at 9), it did not discuss this




                                                            
3
  Plaintiff argues Defendant waived the overbreadth objection because it was not
contained in the original discovery response. The Court finds that Defendant responded
to Plaintiff’s discovery request as the request was worded. The objection did not become
applicable until Plaintiff clarified Request No. 36 in counsel’s “golden rule” letter.
Regardless, the Court finds Request No. 36 to be facially over broad and encompassing
information that is not proportional to the needs of the case.
                                                               27 
 
Request in response to Plaintiff’s motion. (See generally Doc. 42.) Further, as of

the date of Plaintiff’s reply, the documents had not been produced.

      The Court is concerned with Defendant’s lack of explanation as to the

continued delay in producing this information and GRANTS Plaintiff’s motion as

to Requests Nos. 43 and 44. This information shall be provided to Plaintiff within

thirty (30) days of the date of this Order.

      Q.     Request No. 55 to Defendant Midwest.

      Request No. 55 asks for “all documentation regarding or demonstrating any

company policy violation of any Director of Nursing at any facility located in the

state of Kansas for the Relevant Period.” (Doc. 37-3, at 39). Defendant responded

that “[a]ll such documentation has been produced. If additional items become

known, the defendant will supplement accordingly.” (Id.).

      Plaintiff contends that upon review of the documents produced by Defendant

Midwest, she was unable to locate any documentation responsive to this Request.

(Doc. 37, at 24.) Plaintiff requested in her “golden rule” letter to Defendant that it

identify the Bates numbers of the responsive documents. (Doc. 37-5, at 30.)

Plaintiff states that she received no response from Defendant. (Doc. 37, at 24.)

      In response to Plaintiff’s motion, Defendant Midwest states that it

             does not operate any actual facilities in the State of
             Kansas . . . and the personnel files of the Directors of
             Nursing for each facility would belong to the Operator.
             However, as part of this litigation the Responding Party
                                          28 
 
             has attempted to provide the documentation with regard
             plaintiff and the same is denoted in above in Midwest
             Health, Inc., Interrogatory 10 for narrative with
             documents noted and Interrogatory No. 11 for policies.

(Doc. 42, at 41-42.) Plaintiff replies that “Defendant’s argument regarding this

Request is inarticulate to the point that Plaintiff does not know what Defendant’s

current position is on the issue.” (Doc. 44, at 20.)

      The Court agrees that Defendant’s “clarification” is poorly worded and

GRANTS this portion of Plaintiff’s motion. Defendant’s initial discovery

response indicates that “documentation has been produced” but Defendant’s

response to Plaintiff’s motion refers only to Defendant’s responses to

Interrogatories Nos. 10 and 11. Defendant Midwest is ordered to submit a

supplemental response to Request No. 55 within thirty (30) days of the date of

this Order clarifying its response. To the extent information has been produced,

Defendant is ordered to include corresponding Bates page numbers in the

supplemental response. If there are no such responsive documents, Defendant is

instructed to state the same and explain why it initially referred to previously

produced information that apparently does not exist.

      R.     Request No. 56 to Defendant Midwest.

      Request No. 56 seeks “all documentation reflecting any job vacancies at any

facility located in the state of Kansas [from October 2012 through the present].”

(Doc. 37-3, at 39.) Defendant responded that it “does not operate any facilities but
                                          29 
 
is simply under contract to provide services to other entities. As such, it cannot

provide any documentation relevant to this request.” (Id.)

      In her “golden rule” correspondence, Plaintiff explained that “the Request,

as written, does not seek the job vacancies for the facilities the Defendant operates,

but rather, the job vacancy documentation in the possession, custody, or control of

the Defendant.” (Doc. 37, at 25 (citing Doc. 37-5, at 30.) Plaintiff contends it is

her “understanding that Defendant Midwest ‘manages’ multiple facilities in the

state of Kansas, and thus would be in possession, custody, or control of multiple

surveys.” (Id.)

      In response to Plaintiff’s motion, Defendant Midwest explains that it “does

not operate own or operate any facilities located in Kansas or any other State.”

(Doc. 42, at 42.) As such, Defendant is of the position that “when asking the

question, ‘please produce all documentation reflecting job vacancies for all

facilities located in the state of Kansas from January 2012 to the present’ the

answer is simply none as there are none.” (Id.)

      Defendant continues that Plaintiff’s clarification that it “should produce all

job vacancies for any facilities it contracts with in the state of Kansas” is overly

broad and encompasses irrelevant information. (Id.) Plaintiff replies that

Defendant waived these objections by not including them in its original response.

(Doc. 44, at 21.) The Court finds, however, that Defendant responded to Plaintiff’s


                                           30 
 
discovery request as that request was worded. The objection did not become

applicable until Plaintiff clarified Request No. 56 in counsel’s “golden rule” letter.

      That stated, Plaintiff explains that the information is necessary “to compare

the staffing issues at other facilities to the staffing issues experienced by Plaintiff at

the Lexington Park facility.” (Doc. 44, at 21.) Plaintiff continues that

              [t]his information relates directly to Plaintiff’s ability to
              demonstrate that Defendant’s purported reason for
              termination of Plaintiff is pretextual. While Defendant
              may claim that other facilities did not have issues
              completing the documentation at issue, the information
              sought in RFP 56 may likely demonstrate that they were
              not experiencing the same staffing issues as the facility in
              which Plaintiff worked.

(Id.) The Court finds Plaintiff’s explanation of the relevance of this information to

be persuasive. Defendant Midwest is ordered to provide Plaintiff with a

supplemental response to Request No. 56 within thirty (30) days of the date of

this Order.



      IT IS THEREFORE ORDERED that Plaintiff’s Motion to Compel (Doc.

37) is GRANTED in part and DENIED in part as more fully set forth above. All

supplemental responses, including responsive documents, shall be served by

Defendant within thirty (30) days of the date of this Order.

      IT IS SO ORDERED.

      Dated this 19th day of November, 2018, at Wichita, Kansas.
                                           31 
 
    S/ KENNETH G. GALE
    HON. KENNETH G. GALE
    U.S. MAGISTRATE JUDGE




          32 
 
